Citation Nr: 1423114	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  13-14 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for chronic, low-grade gastritis with healed colostomy adhesions.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1949 to October 1952.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  The Veteran testified before the undersigned in a March 2014 videoconference hearing, the transcript of which is included in the record. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Rating for Gastritis

The Veteran contends that his service-connected gastritis warrants a higher rating in excess of 30 percent.  The Veteran was last afforded a VA examination in December 2011.  During the March 2014 Board hearing, the Veteran testified that his stomach problems have worsened over the last year.  See Board Hearing Transcript at pg. 5.  Accordingly, the Board finds that a new VA examination is warranted in order to assist in determining the current level of severity of the Veteran's service-connected gastritis disability.

TDIU

The Veteran contends that he is unable to obtain employment due to his service-connected disabilities.  He is currently service-connected for the following disabilities: right lower abdomen gunshot wound, rated as 30 percent disabling; gastritis, rated as 30 percent disabling; status post removal of metallic material right buttocks, rated as 20 percent disabling; residual anterior chest gunshot wound, rated as 10 percent disabling; right lower abdomen scar, rated as 10 percent disabling; right hip arthritis, rated as 10 percent disabling; bilateral hearing loss, rated as 10 percent disabling; residual malaria, rated as noncompensable, and residual shrapnel wound scars, rated as noncompensable.  The Veteran's combined disability rating is 80 percent which meets the minimum schedular criteria for consideration for TDIU pursuant to 38 C.F.R. § 4.16(a).

The Veteran was afforded a VA general examination in December 2011 to assist in determining whether his service-connected disabilities rendered him unable to obtain substantially gainful employment.  The Board notes that at the time of the December 2011 VA examination, the Veteran had not yet been granted service connection for bilateral hearing loss.  The VA examiner reviewed the claims file and stated that the Veteran's service-connected disabilities would not preclude sedentary employment if the Veteran was allowed to change position frequently and move in uncrowded areas to reduce his fall risk.  

In a March 2014 medical opinion, Dr. C.H. (the Veteran's treating physical at VA), stated that the Veteran was unemployable due to "multiple disabilities."  Dr. C.H. noted that the Veteran's traumatic arthritis required him to use a rolling walker, which severely limited his mobility and, as such, was disabled for employment.  In a previous statement dated April 2013, Dr. C.H. noted that he treated the Veteran for chronic obstructive pulmonary disorder (COPD), atonic bladder, severe osteoarthritis, and hearing loss.  The Board notes that the Veteran is not service-connected for COPD and atonic bladder.  Therefore, although Dr. C.H. stated that Veteran was unemployable due to multiple disabilities, this opinion appears to consider his nonservice-connected disabilities.  Dr. C.H.'s opinion is also unclear as to whether the Veteran's limited mobility, due to traumatic arthritis, would prevent sedentary employment as discussed by the December 2011 VA examiner. 

The Board finds that a new medical opinion is necessary to clarify whether the Veteran is unable to secure substantially gainful employment as a result of all his service-connected disabilities.  The Board is cognizant that the U.S. Court of Appeals for the Federal Circuit recently held that when adjudicating a claim for TDIU, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  Geib v. Shinseki, 733 F.3d 1350 (2013).  In this case, however, the Board finds that such an opinion would be helpful in adjudicating the claim for a TDIU as there now appears to be some evidence indicating that the Veteran would be unable to perform some forms of employment due to his service-connected diabetes disability.  Further, there is now an additional disability (bilateral hearing loss), which was not considered in connection with the Veteran's other disabilities at the time of the December 2011 VA general medical evaluation.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should seek to obtain a medical opinion by a vocational rehabilitation specialist, if possible, to assist in determining the effect of the Veteran's current service-connected disabilities on his employability.  

The examiner is requested to review all pertinent records associated with the claims file and render an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner should describe the functional impairment is caused by the service-connected disabilities and should acknowledge and take into account this Veteran's education, training, and work history. 

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it

The report must include a rationale for all opinions expressed.  The claims file, including a copy of this remand, must be made available to the examiner for review.

2.  After completing all indicated development above, readjudicate the claims of entitlement to an increased rating for gastritis in excess of 30 percent and entitlement to a TDIU.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



